Citation Nr: 1442817	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-03 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches, now claimed with associated dizziness.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to October 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The reopened claims of service connection for bilateral hearing loss and headaches are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A December 2005 rating decision denied the Veteran's claims of service connection for bilateral hearing loss and headaches, finding essentially that there was no competent evidence linking any current diagnoses of bilateral hearing loss and headaches to military service; he did not appeal of those denials, and the December 2005 rating decision became final.
 
2.  Evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and headaches and raises a reasonable possibility of substantiating such claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).
 
2.  New and material evidence has been received, and the claim of service connection for headaches is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision to reopen the claims of service connection for hearing loss and headaches is favorable to the Veteran, no further action is required to comply with the VCAA. 

In this case, in a December 2005 rating decision, the RO denied the Veteran's claim of service connection for hearing loss on the basis that the evidence did not show that the Veteran met the criteria for establishing hearing loss disability for VA purposes, and that bilateral hearing loss was not shown to have occurred in or been caused by service.  The RO also denied his claim of service connection for headaches on the basis that a current headache disability was not shown to have occurred in or been caused by service, and that a one-time complaint of headaches in service was not shown to have been a permanent residual or chronic disability.  

In a letter, dated in December 2005, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the December 2005 rating decision became final by operation of law, except the claims may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence of record at the time of the December 2005 rating decision included service records, VA treatment records, and statements of the Veteran.  Service department records showed that the Veteran served on active duty from October 1963 to October 1966, and that his military occupational specialty was a construction machine operator.  Service treatment records showed that at the time of the enlistment physical examination, the Veteran denied frequent or severe headache, dizziness or fainting spells, and ear/nose/throat trouble.  On audiological testing, an audiogram reflected pure tone thresholds in decibels, at 500, 1000, 2000, and 4000 Hertz of:  -5, -5, -5, and 5 in the right ear; and 5, 5, 5, and 15 in the left ear.  Thereafter, there were no complaints or diagnosis of hearing loss.  In March 1965 at Ft. Knox, he complained of vomiting, headaches, burning eyes, and a weak feeling.  The impression was flu-like syndrome and a sinus condition.  In June 1965 at Ft. Knox, he was again diagnosed with flu-like syndrome, which included such complaints as headaches on the top of his head.  In September 1966 at a field hospital (where he was earlier treated for acute bronchitis in June 1966), the Veteran complained of chills and headaches for a day; the diagnosis was viral pneumonitis.  At the time of the separation physical examination, the Veteran indicated on a Report of Medical History that he had had or currently had frequent or severe headache as well as dizziness or fainting spells (there was no summary or elaboration by a physician on such complaints).  On audiological testing, an audiogram reflected pure tone thresholds in decibels, at 500, 1000, 2000, and 4000 Hertz of:  5, 5, 5, and 10 in the right ear; and 0, 0, 0, and 5 in the left ear.  

After service, VA records dated in 2005 showed that the Veteran was seen for an audiological consult in June 2005.  He reported balance problems once a year and a gradual change in his hearing for both ears ever since 1966.  He related that he had noise exposure while in the service for three years and recreationally for 40 years.  An audiogram reportedly showed results of normal hearing in both ears through 2000 Hertz and moderate to severe hearing loss for higher frequencies.  In the recommendations, the audiologist stated that the Veteran did not meet the established hearing loss criteria and would not be issued hearing aids.  

In his application for disability compensation, the Veteran stated that his hearing had worsened during the time he spent in Thailand in service.  He indicated that after he returned from Thailand in 1965, his hearing has been "bad" and that for 40 years his hearing has not been good.  He believed that his hearing had been "messed up" either by the noise of heavy equipment or by the "very bad head ache" for which he was sent to a hospital in Thailand.  

As the unappealed December 2005 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. §§ 5108, 7105.  Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim. 

The records received since the December 2005 rating decision consist of private medical records, VA examination reports, and statements from the Veteran and his family and friends (including a former supervisor and employer).  The medical records show treatment for a variety of ailments and include notations of headache complaints following a motor vehicle accident in 1994.  Records from Advanced ENT and Allergy Clinic in June 2011 indicate a report of a prolonged history of bilateral hearing loss, as well as intermittent attacks of vertigo.  A June 2011 audiogram reflected high frequency sensorineural hearing loss.  Records from Jewish Hospital in 1999 and 2000 show complaints of headaches and dizziness.  VA examination reports in May 2012 and December 2012 reflect diagnoses of bilateral sensorineural hearing loss (according to VA standards on audiogram) and tension headaches, with medical opinions regarding a nexus to service that were unfavorable to the Veteran's claims.  Such evidence, although new, is essentially cumulative of that which was previously considered by the RO in December 2005, as it does not show that a current hearing loss or headache disability occurred in or was caused by service.  The exception to this is that audiogram results definitively show that the Veteran has a current hearing impairment that meets the auditory thresholds for disability for VA purposes (see 38 C.F.R. § 3.385), which was a factor in the RO's December 2005 decision denial.  

The additional evidence received, however, also includes various statements from the Veteran, family members, and friends (to include a former supervisor and employer), attesting to the longstanding nature of the Veteran's hearing problems and headaches, which were traceable to his period in service.  The Veteran described his military duties involving the operation of bulldozers and "830 motorized road scrapers" in Thailand and related that he was taken to a hospital on one occasion for an excruciating headache after which he continued to experience headaches as well as dizziness.  His wife asserted that the Veteran sent her a letter while he was stationed in Thailand, describing his hospitalization for a "terrible headache," and observed that when he came home he continued having the headaches as well as ringing in his ears and dizziness.  His nephew indicated that since the mid-1970s he observed the Veteran suffering from headaches on their hunting and fishing excursions and had also known him to be hard of hearing during that time.  His son indicated that for as long as he could recall, the Veteran endured recurrent extreme headaches for which he sometimes transported the Veteran to the hospital.  A former employer indicated that from the early 1980s the Veteran was seen suffering from headaches, sometimes quite bad, and that the Veteran had difficulty hearing on the job.  A former supervisor indicated that after he was discharged from service the Veteran was trained by him at a delivery job at a bakery, and that he observed the Veteran pulling the vehicle over when he experienced very bad headaches and dizziness; he believed something must have occurred to the Veteran during service for him to suffer with such problems.    

Such evidence, when considered with the previous evidence of record in December 2005, constitutes new and material evidence to reopen the claims of service connection for hearing loss and headaches, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence relates to an unestablished fact necessary to substantiate the claims, namely, a medical nexus linking the current diagnoses of hearing loss and headaches to the Veteran's service including acoustic trauma therein. 

In other words, the additional evidence received, viewed in the context of the evidence already of record at the time of the December 2005 rating decision, raises a reasonable possibility of substantiating the claims.  The RO previously denied the hearing loss claim in part on there being no evidence of hearing loss disability for VA purposes, but the VA examination report of May 2012 shows that there is a current hearing loss disability.  Additionally, the RO previously denied the claims on the basis that there was no nexus between current diagnoses and service, but the additional evidence includes competent lay evidence showing a continuity of symptomatology of hearing difficulty and headaches from the Veteran's time in service to the present.  Moreover, it is acknowledged that the credibility of the lay statements from the Veteran's family and friends including a former supervisor and employer is to be presumed.  As the additional evidence received is both new and material, the claims of service connection for hearing loss and headaches must be reopened.



ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted. 

The appeal to reopen a claim of service connection for headaches is granted.


REMAND

Prior to considering the claims of service connection for hearing loss and headaches on the merits, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.  It is further noted that the headache claim now includes associated dizziness.  The Veteran had also asserted in a June 2012 statement that he was claiming ringing in his ears along with his headaches, but the RO in an August 2012 rating decision denied the claim of service connection for tinnitus, which the Veteran has not appealed.  

The Veteran underwent VA examinations in May 2012 in regard to determining the etiology of any hearing loss and headaches, particularly whether disability was related to the Veteran's period of service.  The examiners both indicated that the record was reviewed in connection with the opinions they furnished, and they concluded that it was not at least as likely as not that the Veteran's diagnosed bilateral hearing loss and tension headaches were caused by or the result of an event in service.  Although she noted the Veteran's military occupational specialty and his post-service noise exposure through occupational and recreational activity (maintenance in industry with hearing protection and hunting), the audiologist reasoned that there was no significant shift in his hearing as shown by the audiogram findings at enlistment and at discharge.  Notably, she made no specific references to or addressed any of the lay statements of record from the Veteran, his family, and friends (including a former supervisor and employer) regarding the Veteran's hearing difficulties from the time of service.  

Further, a physician considered the reports of the Veteran experiencing a bad headache in service and ongoing headaches since then, but did not find there was a chronic disability during service, a showing of continuity of symptoms after service, or a connection between the headaches in service and his current headache disability.  He essentially found in May 2012 and in a follow up report in December 2012 that the current headaches were not of the same type as the ones in service that were solely associated with acute infectious diseases therein.  He noted that competent lay and medical evidence were both considered in forming the opinion, and he provided a list of the lay statements of record from the Veteran, his family, and friends (including a former supervisor and employer) in the December 2012 report.  He acknowledged the lay statements about the Veteran's headaches "as having their roots in [Vietnam] service," yet he appeared to place more credence in, or give weight to, the medical documentation that did not corroborate such statements as one might expect.  In any case, although he furnished a comprehensive report, he did not provide any comments upon the Veteran's claims of associated dizziness.  The Veteran reported frequent or severe headache and dizziness or fainting spells on a Report of Medical History at the time of separation (such problems were not noted on service entrance), which were not addressed further by any medical professional at that time.  The Veteran contends that he has dizziness along with the headaches.  The VA examiner documented that the Veteran experienced non-headache symptoms associated with the headaches including nausea, sensitivity to light and sound, and dizziness, but he did not provide an opinion as to whether any associated dizziness was related to service.    

In light of the foregoing, the Board deems that an opinion clarification is needed in order to decide the claims.  In that regard, as noted by the May 2012 VA physician, the record contains VA and private medical reports that document treatment for vertigo and vertigo-type symptoms in 2011 and 2012.  A private record in June 2011 reflects a diagnosis of benign paroxysmal positional vertigo (BPPV).  A medical opinion should include consideration of the Veteran's diagnosed constellation of conditions - hearing loss, tinnitus (by the VA examiner in May 2012), vertigo - and determine whether such may be a manifestation of a different disability (e.g., Meniere's disease) that may be attributable to the Veteran's period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA ENT examination to clarify the likely etiology of his currently diagnosed bilateral hearing loss and headaches, and to determine whether such conditions may be manifestations of a different disability with origins during his period of service.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of the record, the examiner should provide an opinion that responds to the following: 

What is the most likely etiology for the Veteran's hearing loss and headaches?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disabilities were incurred in or aggravated during his period of military service from October 1963 to October 1966.  In making the determination, the examiner should consider whether the diagnosed bilateral hearing loss and headaches are a manifestation of a different disability (e.g., Meniere's disease), and if so, whether such disability is at least as likely as not incurred in or aggravated during service. 

Complete rationale for all opinions should be furnished in the report.  

The examiner is asked to consider, and comment upon as necessary, the following facts as noted.  In lay statements, the Veteran, his family, and friends (to include a former supervisor and employer) attest to the longstanding nature of the Veteran's hearing problems and headaches from the time of his service, along with ringing in his ears and dizziness.  Service treatment records show the Veteran's hearing on enlistment and separation audiograms were normal; he was treated for headaches and other symptoms in conjunction with flu-like syndrome, sinus conditions, and viral pneumonitis; on a separation Report of Medical History he reported frequent or severe headache and dizziness or fainting spells (there was no further comment from a medical officer on such).  After service, private and VA reports show the Veteran had complaints of headaches at the time of a motor vehicle accident in June 1994, and at other times in July 1999, October 2000, and March 2011; and he had dizziness for which he received a diagnosis of BPPV in June 2011.  VA examiners opined in reports of May 2012 (and in an addendum report of December 2012) that it was not at least as likely as not that the hearing loss and headaches were caused by or the result of an event in service (yet there was no comment by the audiologist about the lay statements of record and there was no comment by the physician about the symptoms of dizziness associated with the headaches).  

2.  The RO should then review the record, and readjudicate (de novo) the claims of service connection for bilateral hearing loss and headaches with claimed associated dizziness.  If either remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


